CaSe: 3219-mj-00126-SLO DOC #Z 1 Filed: 03/01/19 Page: 1 Of 7 PAGE|D #Z 1

AO 91 (Rev§ il/] l) Criminal Comp|aim

 

UNITED STATES DlsTRICT CoURLi9 Hii" ‘l iii 9.- 39

 

 

 

for the SHA q§;;:' `.§ l
. . . usi-§ ,i~, :-i»-'§ii;§r@~
Southem Dlstrict of Ohio H& G§c ns 5?1:§':!]8
United States of America ) ` L`TE
Vl ) _. .-s . q
»1"" 3 "" g § § s
Asia Renee Hunt § Case NO' h ` §§j’~' fill /=i’ §§
) . dr ; -
)
Defei?dam(s)
CRIMINAL C()MPLAINT
l, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 2/28f2019 in the county of MOanOm€W in the
Southern District of Ohio ,the defendent(s) violated:
Code Section Oj”ense Descrip!ion
21 USC s. 846 & 841(b)(1)(A) conspiracy to possess With intent to distribute 400 grams or more of fentany|

a Schedu|e il controlled substance

This criminal complaint is based on these facts:

See Aitached Affidavit of Timoihy Wa|lace

Ef Continued On the attached Sheet.

_ §§ Complainaz:_m’ `

Timothy Wq|lece SA of HSI
kaneme a§i,d ri'.r!e

Sworn to before me and signed in my presencel

Date: .Bi:j::! ?______

Cj§y and St§§te; Dayton, Ohio Sharon D\:` Uviirigtonr`US/Ma` trate Judge
pfiii:iag¥$z&)i;is md title

 

CaSe: 3219-mj-OOJ_26-SLO DOC #Z 1 Filed: 03/01/19 Page: 2 Of 7 PAGE|D #Z 2

ATTACHMENT "A"
AFFIDAVIT

l. l, Timothy Wallace, a Special Agent for United States Immigration and Customs
Enforcenient (ICE), Homeland Security Investigations (HSI), am hereinafter referred to
as Affiant. As such, Afflant sets forth the following in support of an arrest warrant for

Asia Renee HUNT.

2. l am an employee of Homeland Security lnvestigations assigned to the Cincinnati
Resident Office. l have been a Special Agent with HSI since July 2009. l attended and
graduated from the basic agent training course in Brunswicl<, Georgia and have received
extensive training in the investigation of narcotics trafficking and financial crimes from

Homeland Security Investigations, as well as ongoing in~service training

3. Since February 2018, Afiiant has been assigned to the HSI Border Enforcement Security
Task Force (BEST) in Dayton, Ohio.

4. As a Special Agent for l-lSIJ Affiant is charged with the duty of enforcing among other
Titles, the Controlled Substance Act, Title 21, United States Code, together with other

assigned duties as imposed by Federal law.

5. By virtue of Affiant's employment with HSl, he performs and has performed various

tasks which include, but are not limited to:

a) Conducting surveillance for the primary purpose of observing the activities and

movements of drug traffickers;

b) Functioning as a case agent which entails the supervision of specific aspects of drug

investi gations;

CaSe: 3219-mj-OOJ_26-SLO DOC #Z 1 Filed: 03/01/19 Page: 3 Of 7 PAGE|D #Z 3

c) The tracing and tracking of monies and assets gained by drug traffickers from the

illegal sale of drugs.

This Affidavit is submitted in support of a criminal complaint, and seeks the issuance of
an arrest warrant for Asia Renee HUNT (HUNT) for violation of 21 U.S.C. § 846 and
84l(b)(l)(A) (conspiracy to possess with intent to distribute 400 grams or more of

fentanyl).

The information contained in this Affidavit is largely based upon an investigation
conducted by your Affiant and other law enforcement officers All of the details of the
investigation are not included in this Affidavit, rather only information necessary to

establish probable cause of the aforementioned violations

FACTS
FACTS SUPPORTING PROBABLE CAUSE

Unless otherwise noted, when l assert that a statement was made, l received the
information from a law enforcement officer who provided the information to meJ either
verbally or in a written report The officer providing me with the information may have

received the information by way of personal knowledge or from another source.

On February 28, 20191 a Special Agent assigned to HSI BEST, comprised Ongents from
federal, state and local police departments, received information from the HSI Long
Beach Office that a female identified as Asia Renee HUNT, was scheduled to travel from
Long Beach, CA, to Dayton, OH, via commercial aircraft Furthermorc, it was suspected
that HUNT was transporting narcotics from Long Beach, CA, to Dayton, OH, concealed

inside her checked luggagel

CaSe: 3219-mj-00126-SLO DOC #Z 1 Filed: 03/01/19 Page: 4 Of 7 PAGE|D #Z 4

lO.

ll.

12.

l3.

l4.

On that same date, HUNT traveled from Long Beach, CA, aboard American Airlines
(AA) Flight 5805 to Phoenix, AZ. HUNT was scheduled to then travel from Phoenix,
AZ, to Chicago, IL, and from Chicago, IL, to Dayton, OH, arriving at Dayton
International Airport (DAY) aboard AA Flight 3983 at 5:15 p.m. A Special Agent from
the HSI Long Beach Off`tce confirmed l-IUNT boarded the flight at Long Beach Airport
(LGB) as scheduled and had checked a navy blue roller bag at the LGB, prior to her
departure The Agent also provided Agents with a photograph obtained from video
surveillance at LGB showing HUNT in possession of the navy blue roller bag prior to her

departure at LGB.

After receiving the aforementioned information from HSI Long Beach, an HSI Task
Force Officer obtained an anticipatory search warrant for HUNT’s checked roller bag

from the l\/Iontgomery County Court of Common Pleas.

At approximately 4:30 p.m., Your Affiant and Agents from HSI BEST subsequently
arrived at the Dayton lnternational Aiiport (DAY), in anticipation of HUNT’s initial
scheduled time of arrival of 5:15 p.m. A short time later, Agents learned that HUNT did
not board her connecting flight from Phoenix, AZ, to Chicago, lL, and instead was now
scheduled to travel from Phoenix, AZ, to Dayton, OH, via a connecting flight in
Charlotte, NC. Agents also learned that HUNT’s checked luggage had traveled from
Phoenix, AZ, to Chicago, lL, as scheduled, and was due to arrive aboard AA 9313 at
DAY approximately one hour prior to HUNT’s arriva].

At approximately 8: 15 p.m., Agents arrived at the baggage carousel area to await the
arrival of HUNT’s checked luggage An Ohio State Highway Patrol (OSP) Trooper and

his K-9 partner were also on-scene to assist

At approximately 8:45 p.m., the AA baggage cart containing the luggage from AA Flight
9313 arrived at the baggage carousel. The 'l`rooper subsequently deployed his K-9 partner
to conduct a free sniff of the luggage once removed from the cart. The K-9 positively

alerted to a navy blue roller bag for the presence of narcotic odor. Further review of the

CaSe: 3219-mj-00126-SLO DOC #Z 1 Filed: 03/01/19 Page: 5 Of 7 PAGE|D #Z 5

l5.

l6.

17.

18.

l9.

bag revealed it contained an AA luggage tag affixed to it bearing the name Asia Renee
HUNT. Additionally, the bag matched the bag depicted in the aforementioned

photograph obtained from LGB surveillance video previously provided to Agents.

As a result of the positive K-9 alert, and pursuant to the anticipatory search warrant,
Agents conducted a search of the navy blue roller bag, resulting in the discovery of a
false bottom compartment inside the bag. Further inspection of the bag revealed two
vacuum sealed packages taped together and wrapped in multiple layers of packaging
material and oil. One of the vacuum sealed packages was found to contain a large
quantity of blue circular tablets, and the other contained a chunky tan and black powdery

Substance.

Affiant conducted a field test of a blue circular tablet which returned a presumptive
positive result for the presence of fentanyl. The weight of the package containing the

tablets was determined to be approximately i,OOO grams.

Affiant also conducted a field test of the chunky tan and black powdery substance which
returned a presumptive positive result for the presence of heroin The weight of the
package containing the chunky tan and black powdery substance was determined to be

approximately l,478 grams.

Agents removed the contraband from the false bottom compartment and re-packaged the
compartment and contents of the luggage to appear as though it had not been accessed by
law enforcement Agents then returned the navy roller bag to the appropriate location,

awaiting HUNT’s arrival at DAY.

At approximately l l:Ol p.m., HUNT arrived at DAY aboard AA Flight 5396. Agents
conducted surveillance of HUNT as she traveled throughout the airport and arrived at the
luggage carousel area. Agents observed HUNT as she then retrieved the navy roller bag,
after which she exited the airport HUNT then approached an airport taxi, placed the

roller bag inside the trunk of the ve_hicle, and entered the taxis

CaSe: 3219-mj-00126-SLO DOC #Z 1 Filed: 03/01/19 Page: 6 Of 7 PAGE|D #Z 6

20. At approximately ll:25 p.m., HUNT departed DAY in the airport taxi. Agents

21.

22.

maintained surveillance of the vehicle as it traveled to a Speedway Gas Station located in
l\/Iiamisburg, OH. Agents observed HUNT as she exited the taxi, leaving her belongings
in the vehicle and entered the gas station for a short time and appeared to only speak
with the clerk inside HUNT then exited the gas station and was observed talking on her
cell phone walking through the parking lot. A short time later, HUNT re-entered the
airport taxi that was still parked in the lot, and Agents maintained surveillance as HUNT
exited the area in that same vehicle Agents maintained mobile surveillance as the taxi
traveled north on interstate 675 (1-675 N), continuing eastbound onto Interstate 70 (1~70
E).

As the taxi continued on l-70 E, passing State Route 72 (OI-l-72), Agents relayed the
taxi’s direction of travel to an Ohio State Highway Patrol (OSP) Trooper who was in the
area assisting with surveillance The Trooper pulled behind the vehicle and conducted a

traffic stop east of the OH-72 exit on l-7`0 E.

Agents arrived on scene with the Trooper and took HUNT into custody. The Trooper

subsequently advised Agents the taxi was destined for a hotel located in Dublin, OH.

CaSe: 3219-mj-00126-SLO DOC #Z 1 Filed: 03/01/19 Page: 7 Of 7 PAGE|D #Z 7

Based on the facts set forth in the Affidavit, Your Affiant believes there is probable cause to
issue a criminal complaint and arrest warrant against Asia Renee HUNT for violation of 21
U.S.C. § 846 and 84l(b)(l)(A) (conspiracy to possess with intent to distribute 400 grams or more
of fentanyl).

Tim§z§alla%, ` l Agent

Homeland Security Investigations

 

Subscribed and sworn to before me on March l, 2019

 

